DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 10/12/2020 for application number 17/068,709. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 20 are presented for examination.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests “Apparatus and Method for Dynamic Reallocation of Processor Power by Throttling Processor to Allow an External Device to Operate”.

Drawings
Examiner contends that the drawings filed 10/12/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 19, the claim recites a “machine-readable storage medium.” Applicant's specification does not define the form of a "storage medium," therefore the broadest reasonable interpretation of the storage media may comprise a series of computer instructions encoded within a propagated signal. A propagated signal cannot properly be classified in any of the statutory categories of machine, article of manufacture, process, or composition of matter. Therefore, the claimed invention is directed to non-statutory subject matter.
Applicant can however introduce the term "a non-transitory" into the claims to overcome the 35 U.S.C. 101 rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (hereinafter as Tan) PGPUB 2021/0103330, and further in view of Lyu PGPUB 2018/0314309.
As per claim 1, Tan teaches an apparatus [FIG. 1 information handling system] comprising: 
a processor controlled by an operating system [FIG. 1 processor 102; processors are inherently controlled by an OS]; and 
an interface communicatively coupled to the processor, wherein the interface is to connect with a device external to the processor [0003, 0015, and 0019-0020: (USB type C connector of IHS becomes a source port to provide power to an attached USB device)], and 
determines a power state of the device [0018-0020: (peak power level PL4 is determined, and power level of attached device is determined)] and throttles power of the processor according to the power state of the device [0018-0020 and 0023-0024: (processor power level such as PL4 is throttled by an amount of power needed for the attached USB device through use of PROCHOT signal)].

	Tan does not explicitly teach wherein the operating system determines the power state of the device and throttles the power of the processor. Although Tan describes a processor performing the method of reducing power allocation at the processor to accommodate power required by an attached USB device, and it is known that processor are controlled by an OS, Tan does not explicitly describe the OS involvement in throttling the power of the processor.
	Lyu teaches USB power management in which power to CPU or GPU is throttled to provide power to USB devices [0003-0004, 0023, and 0027]. Lyu is therefore similar to Tan because they teach throttling a processor to provide power to attached USB devices. Lyu further teaches wherein the operating system determines the power state of the device [0021-0022: (update operating system with a P-state information, and relaying of system power state including USB devices) and 0033: (OS provides interface for power management of USB devices when they are connected; OS is known to perform enumeration with peripheral devices when connected and would detect state of attached USB devices)] and throttles the power of the processor [0022-0023, and 0033: (Operating system (OS) provides interface to allow user to adjust system power policy to support fast charging of USB devices even if CPU is throttled; system power management module 160 receives system power policy from OS, and system power management module 160 implements policy provided by OS that throttles CPU to fast charge USB)]. Tan teaches the role of the OS in determining the power state of a computing system when a USB device is connected and controlling the throttling of CPU as needed to provide power to attached USB devices.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tan’s teachings of the OS determining power state and providing system power policies for throttling CPU to power attached USB devices in Tan. One of ordinary skill in the art would have been motivated to have the OS provide system power policies for throttling CPU to power attached USB devices in Tan because it allows for fast charging and full usage of USB devices that may be more important to the user than operation of the CPU. Such system power policy provided by the OS was selected by the user, which provides the user with options for better power control, thereby improving user convenience.

As per claim 2, Tan and Lyu teaches the apparatus of claim 1, wherein the device is a USB Type-C device [Tan 0019: USB-C or Lyu 0027: USB type-C].
As per claim 3, Tan and Lyu teach the apparatus of claim 1 comprises a device connection manager which identifies when a device is connected to the interface [Lyu 0020, 0022, 0024, and FIG. 1: USB device management module 170].
As per claim 4, Tan and Lyu teach the apparatus of claim 3, wherein the device connection manager sends a synchronous message to the operating system to notify the operating system about the power state of the device [Lyu FIG. 1B and 0021-0022: (system power state, including power states of USB devices from USB device management module 170, is relayed back to system power management module, BIOS, and OS)].
As per claim 5, Tan and Lyu teach the apparatus of claim 4, wherein the power state of the device includes one of a maximum power or an idle power of the device [Lyu 0031 and 0038: (a minimum operating power (idle power) or normal operation mode/maximum current draw (maximum power)].
As per claim 6, Tan and Lyu teach the apparatus of claim 1, wherein the operating system gives power budget to the processor when the device is detached from the interface [Tan 0020 and 0024: (if device is detached, the peak processor power level is restored; thus the power budget of the USB device is given back to the processor)].
As per claim 7, Tan and Lyu teach the apparatus of claim 1, wherein the operating system gives power budget to the processor when the power state of the device is in idle state [Lyu, FIG. 2 step 206, 0005, and 0032: (USB devices may be budgeted to their minimum operating current state (idle state) while processor is provided with power budget to run/operate; thus a power budget is given to the processor at the same time a power budget is given to the USB devices)].
As per claim 8, Tan and Lyu teach the apparatus of claim 1, wherein the operating system throttles frequency and/or supply voltage level of the processor to throttle power [Tan 0019: (throttle processor to low frequency)].
As per claim 11, Tan and Lyu teach the apparatus of claim 1, wherein the processor is part of a system-on-chip [Lyu 0005 and 0022 or Tan 0011 and 0018].

Claim 12 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Tang and Lyu further teaches a system-on-chip [Lyu 0005 and 0022 or Tan 0011 and 0018] comprising: a memory [Tan FIG. 1 memory 120]; a processor coupled to the memory [FIG. 1 processor 102 coupled to memory 120], wherein the processor is controlled by a power manager [Lyu 0020-0022: Operating system or Tang FIG. 1 enclosure controller 191 and 0019-0020].
Claim 13 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale
Claim 14 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.


Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (hereinafter as Tan) PGPUB 2021/0103330 in view of Lyu PGPUB 2018/0314309, and further in view of Fujihara USPAT 5,894,579.
As per claim 9, Tan and Lyu teach the apparatus of claim 1.
Tan and Lyu do not teach wherein the operating system is to determine a power required by the device, wherein the operating system is to store information about the power required by the device in a register, and wherein the information is used to throttle the power of the processor. 
Fujihara teaches a computing system providing power to peripheral devices. Fujihara is thus similar to Tan and Lyu because they provide power to peripheral USB devices. Fujihara further teaches wherein the operating system is to determine a power required by the device, wherein the operating system is to store information about the power required by the device in a register [col. 4 lines 6-8 and claim 1: (a table is established in memory (register) storing data indicative of power consumption required to operate each peripheral device)]. Fujihara thus teaches the storage of power requirements for peripheral devices and looking up such information from memory when providing power to a peripheral device.
The combination of Tan and Lyu with Fujihara therefore yields storing of power requirements of USB type C peripheral devices in memory, and looking up such power requirements when the peripheral device is attached. The combination of Tan, Lyu, and Fujihara would thereafter teach throttling the power of the processor according to the power requirements of the USB device because Tan and Lyu throttles power of the processor so that the peripheral USB devices can operate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fujihara’s teachings of storing peripheral devices’ power requirements in memory in Tan and Lyu. One of ordinary skill in the art would have been motivated to store such requirements in a table in memory in Tan and Lyu so that the power required for a peripheral device can be quickly determined by looking up the table, and so that the processor is only throttled by an amount of power needed by the USB peripheral device, thereby reducing the impact to processor performance when a peripheral device is attached.
Claim 17 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.


Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (hereinafter as Tan) PGPUB 2021/0103330 in view of Lyu PGPUB 2018/0314309, and further in view of Cueva et al. (hereinafter as Cueva) PGPUB 2020/0310522.
As per claim 10, Tan and Lyu teach the apparatus of claim 1.
Tan and Lyu do not teach wherein an amount of power throttled is proportional to a difference between a maximum power of the device and an actual power required by the device.
	Cueva teaches providing power allocation from a graphical processing unit to a USB device by throttling/reducing GPU performance. Cueva is thus similar to Tan and Lyu because they allocate power to USB devices by decreasing the amount of power allocated to processors. Cueva further teaches wherein an amount of power throttled is proportional to a difference between a maximum power of the device and an actual power required by the device [0017, 0020, 0022, 0029-0030: (GPU is throttled to provide 30W of power to USB; when USB is allocated a maximum of 30W but only requires 20W, 10W is returned to the GPU; thus GPU is throttled inversely proportional/based on the difference between the maximum power of the device and an actual power required)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cueva’s teachings of throttling the processor based on the difference between maximum power allocated and actual power required of the USB device in Tan and Lyu. One of ordinary skill in the art would have been motivated to throttle the processor based on the difference between maximum power allocated and actual power required in Tan and Lyu because it allows for more efficient use of the power budget by ensuring that there is no power allocation being wasted by devices not fully utilizing its allocation.
Claim 18 is similar in scope to claim 10 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cueva et al. (hereinafter as Cueva) PGPUB 2020/0310522.
As per claim 19, Cueva teaches a machine-readable storage medium having machine readable instructions stored thereon [claim 15], that when executed, cause one or more processors [FIG. 1 GPU 104] to perform a method comprising: 
identifying that a device is connected to an interface communicatively coupled to the one or more processors [0013, 0019, 0033: (USB device determined to be connected)]; 
determining an actual power required by the device to operate [0029-0030: (USB device determined to require 20 watts to operate)]; and 
throttling power of the one or more processors to allow the device to operate according to the actual power required by the device [0029-0030: (GPU is throttled by 20W in the end to provide 20W of power to USB device)], wherein an amount of power throttled is proportional to a difference between a maximum power of the device and the actual power required by the device [0017, 0020, 0022, 0029-0030: (GPU is throttled by 30W to provide a maximum of 30W of power to USB; when USB is allocated a maximum of 30W but only requires 20W, 10W is returned to the GPU and GPU is throttled by only 20W; thus GPU is throttled inversely proportional/based on the difference between the maximum power of the device and an actual power required)].

As per claim 20, Cueva teach the machine-readable storage medium of claim 19 having machine readable instructions stored thereon, that when executed, cause the one or more processors to perform the method comprising: giving power budget to the one or more processor when the device is detached from the interface [0027-0028: (when USB disconnect event detected, USB allocated power is provided back to GPU)]; or giving power budget to the one or more processor when the power state of the device is in idle state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Nge et al. (PGPUB 2019/0004584) teaches throttling CPU power while USB device is connected.
Wendt et al. (USPAT 10,042,403) teaches a table of external devices and power requirements of the external devices in a Power over Ethernet system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186